DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received July 1, 2022:
Claims 2, 9-10 and 17-18 have been canceled as per Applicant’s request.  Claims 21-25 have been added.  Claims 1, 3-8, 11-16, and 19-25 are pending.
The prior art rejection with respect to claims 1 and its dependents have been withdrawn in light of the amendment.  The previous rejection regarding claim 11 has been maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.  Thus the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0079640 (Kim ‘640) in view of US 2018/0114957 (Kim ‘957)
	As to claim 11, Kim ‘640 teaches a battery pack (battery module [100]), comprising: a battery array (battery cells [110]), wherein the battery array includes an array frame comprising a frame body (upper housing [161] and lower housing [162]) and a split thermal fin (cooling channel units [150]) and (cooling unit [120]) at least partially embedded within a frame arm of the frame body (figs. 2-3; see annotated fig. below for embedding).

    PNG
    media_image1.png
    483
    580
    media_image1.png
    Greyscale

  	Kim ‘640 does not teach that the battery cells/array are positioned against a heat exchanger plate.
	However, Kim ‘957 teaches a cooling structure, wherein a heat sink [400] (heat exchanger plate) is placed beneath a cell array (fig. 3).  The motivation for having a heat sink [400] (including being a hollow plate for flowing cooling fluid) (heat exchanger plate) in contact with an array of cells (which already has thermal fins [310]) is to further absorb heat via thermal contact (para 0062).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) provide a heat exchanger plate, which the battery cells/array are positioned against, in order to further absorb heat via thermal contact.
	As to claim 12, Kim ‘640 teaches a second array frame connected to the array frame, wherein the second array frame includes a second frame body and a second split thermal fin received within the second frame body (indicated by the presence of two battery modules – 100’ and 100’’; fig. 8; see fig. 3 for a singular structure). 
	As to claim 13, Kim ‘640 teaches the frame body (upper housing [161] and lower housing [162]) includes a first frame section (upper housing [161]) that holds a first fin section (cooling channel units [150]) of the split thermal fin and a second frame section (lower housing [162]) that holds a second fin section (cooling unit [162]) of the split thermal fin (fig. 3).  
	As to claim 14, Kim ‘640 teaches the first thermal fin section (cooling channel units [150]) includes an edge portion received within a slot (inlet coupling portions [132] and outlet coupling portions [142]) formed in a receiving portion of the second thermal fin section (cooling unit [120]) (fig. 5).
	As to claim 15, Kim ‘640 teaches the second fin section includes a leg portion that protrudes outside of the second frame section (inlets [131] and outlets [141]) (fig. 3).  However, their specific connection to further heat exchangers/cooling liquid it not set forth (fig. 3). Accordingly, Kim does not specifically teach that the second portion contacts the heat exchanger plate (rendered obvious by Kim ‘957).  However, placing the connection of [131] to the heat exchanger plate coolant is seen to be a mere rearrangement of parts.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the connection of [131] to a coolant in the heat exchanger plate, as this is seen to be a mere rearrangement of parts, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	As to claim 19, the combination renders this limitation obvious, as Kim ‘640 teaches a thermal interface material (i.e. the straight portion of the pipe [130]) disposed between a leg portion ( inlet [131] portion) of the split thermal fin (cooling unit [120] and cooling channel units [150]) and bottom of the frame (lower housing [162]), wherein the combination with Kim ‘ 957 renders the heat exchanger plate beneath the frame obvious.  See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  Note: Such an interpretation is taken barring further structure to the thermal interface material. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).
 Claim 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640 in view of Kim in view of Kim ‘957, as applied to claim 11 above, further in view of US 2013/0280565 (Lee et al.).
	As to claim 16, Kim ‘640 does not teach wherein the frame body includes a plurality of arch shaped ridges (positioned in abutting contact with the second thermal fin section).
	However, Lee et al. teaches the presence of buffering members [600] (arch shaped ridges) on the bottom (second) frame facing towards the battery cells (fig. 5).  The motivation for placing buffering members [600] (arch shaped ridges) on the bottom (second) frame facing towards the battery cells is to improve heat radiation and to minimize impact applied from the outside (para 0052, 0055). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to place arch shaped ridges on the bottom frame facing towards the battery cells (as taught by Lee et al. and applied to Kim ‘640), as it would improve heat radiation and to minimize impact applied from the outside. (Note: The combination would yield the relationship of the arch shaped ridges being positioned in abutting contact with the second thermal fin section, as it is placed on the lower/second frame section, where the second thermal fin of Kim ‘640 is held.)	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640 in view of Kim ‘957, as applied to claim 11 above, further in view of US 2010/0266883 (Koetting et al.). 
	As to claim 20, Kim ‘640 does not teach the materials of the frame or the split thermal fin.  Kim ‘579 (relied upon to render obvious the heat exchanger plate) does not teach the material thereof.
	However, Koetting et al. provides the general teaching that a frame member may be plastic, while cooling members may be made of suitable conductive materials, such as metals (para 0039, 0042).  Thus the combination of Koetting et al.’s teaching (plastic regarding frame and metal to the cooling members – applied to both a split thermal fin and heat exchanging plate) would yield the predictable result of providing appropriate materials for a frame and cooling elements.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combination Koetting et al.’s teaching (plastic regarding frame and metal to the cooling members – applied to both a split thermal fin and heat exchanging plate), as the combination would yield the predictable result of providing appropriate materials for a frame and cooling elements.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640 in view of Kim ‘957, as applied to claim 11 above, further in view of US 2016/0218401 (Hermann et al.). 
	As to claim 21, Kim ‘640 teaches a further housing for the battery module (figs. 10-11 show end plates [211] that house modules [100’, 100’’].
	Kim ‘640 do not teach of a sealed enclosure assembly with a cover and tray.
	However, Hermann et al. having a sealed enclosure assembly which comprises a tray (housing member [125]) and cover (end frame [124]) (fig. 9; para 0064).  The motivation for providing a sealed enclosure having a cover and tray is to protect the electrochemical cells and other components of the battery pack from moisture and other environmental elements (para 0064).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide a sealed enclosure having a cover and tray (as taught by Hermann et al., and applied to Kim ‘640) to protect the electrochemical cells and other components of the battery pack from moisture and other environmental elements
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘640 in view of Kim ‘957, as applied to claim 11 above, further in view of US 2021/0376407 (Newnham et al.).  
	As to claim 22, Kim ‘640 has a leg portion of the lower fin section (i.e. the inlet pipe [130] and outlet pipe [130]).  The combination (of Kim ‘640 and Kim ‘957) does not render obvious that the split thermal fin establishes an adjustable float between a leg portion of a lower fin section of the split thermal fin and the heat exchanger plate.
	However, Newnham et al. teach of having a support that allows a thermal plate (heat exchanger plate) to float with respect to a compressible (adjustable) support (fig. 11; para 0056-0057).  The motivation for having a compressible support (adjustable) to allow a thermal plate (heat exchanger plate) to float (thus an adjustable float with respect to the heat exchanger plate) is to provide constant force to the thermal/heat exchanger plate (para 0057).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a compressible support (adjustable) to allow a thermal plate (heat exchanger plate) to float (thus an adjustable float with respect to the heat exchanger plate) (as taught by Newnham et al., and as applied to the structure taught by the combination of Kim ‘640 and Kim ‘957) is to provide constant force to the thermal/heat exchanger plate.  (Note 1: Newnham et al. is supported by the provisional, and the provisional provides support for one of the claims therein, such as claim 1 and claim 1 of the provisional and pre-grant publication)	
(Note 2: The combination would render obvious the claimed invention, regarding the placement of the float, as the placement of the leg portion is above the heat exchanger plate, as set forth in the combination, and thus a float above the heat exchanger plate would be between the leg and heat exchanger plate.)
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. 
	Regarding claim 1 and its amendments, as the previous prior art rejection of record has been withdrawn, all arguments directed to claim 1 and its dependents are moot.
	Applicant argues that Kim ‘640 does not teach the newly set forth “at least partially embedded within a frame arm of the frame body.”
	Examiner respectfully disagrees.  Annotated fi. 2 of Kim ‘640 (set forth in the rejection to claim 11) is reiterated herein for clarity’s sake.  Nothing in the claim language precludes the applied interpretation.

    PNG
    media_image1.png
    483
    580
    media_image1.png
    Greyscale

Nothing in the claim language precludes the applied interpretation.  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the combination with Kim ‘957 is improper as (1) adding a heat sink to further absorb heat presumes the validity of adding the heat sink and thus is hindsight, (2) the Office’s statements are conclusory and lack rational underpinning (“could have” combined does not show factual showing that there is motivation that one “would have” made the modifications).
	Examiner respectfully disagrees.  
With respect to (1): This argument ignores the teaching of Kim ‘957, in its entirety.  The combination is not merely to adding a heat sink of Kim ‘957; rather Kim ‘957 teaches the combination of a heat sink in conjunction with thermal fins (heat fins similar to those of Kim ‘640).  Thus, the combination is not improperly presuming validity of the combination; rather the prior art (Kim ‘957) clearly shows that combining a heat sink with a fin would be valid.  Accordingly, the combination would achieve the expected results of providing further heat transfer.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  No hindsight has been relied upon, as only the prior art has been relied upon.
With respect to (2): Examiner respectfully disagrees.  Motivation has been provided by Kim ‘957.  Specifically: “The motivation for having a heat sink [400] (including being a hollow plate for flowing cooling fluid) (heat exchanger plate) in contact with an array of cells (which already has thermal fins [310]) is to further absorb heat via thermal contact (para 0062).”  Again, this argument ignores the teaching of Kim ‘957, in its entirety.  The combination is not merely to adding a heat sink of Kim ‘957; rather Kim ‘957 teaches the combination of a heat sink in conjunction with thermal fins (heat fins similar to those of Kim ‘640).  Accordingly, Applicant’s arguments are piecemeal analysis that fails to take the combination into consideration.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the argument is not persuasive, and the rejection of record is maintained.
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Kim ‘957 (regarding the deficiency argument; combination ar4cuement addressed in full above), Lee et al., and Koetting et al.) do not cure the deficiencies of the primary reference (Kim ‘640).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
	Regarding new claims 21-22, Applicant argues that he new features are not taught by the prior art of record.
	Examiner submits that new art is relied upon to render obvious the newly cited claim limitations.
Allowable Subject Matter
Claims 1, 3-9, and 23-24 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1. 
	Claim 1 teaches the battery array frame comprising the elements therein. Notably, the structure requires “a frame body” with “a first frame section and a section frame section,” “a first thermal fin section,” and “a second thermal fin section,” “wherein the first thermal fin section is embedded within each of a first frame arm, a second frame arm, and a top wall of the first frame section and includes a lower edge portion configured to engage the second thermal fin portion.”
	Kim ‘640, previously relied upon teaches a frame body with a first frame section and a second frame section, a first thermal fin section, and a second thermal fin section (see fig. 3, specifically [161] upper housing and lower housing [162] as the claimed first and second frame sections and cooling channel units [150] and cooling unit [120] as the first and second thermal fin sections).  Although a lower edge portion of the first thermal fin can be said to be configured to engage the second thermal fin portion (fig. 5), none of the claimed embedding exists (figs. 2-3).  No motivation exists to modify the structure of Kim ‘640 in the claimed manner.  Thus none of the claims alone or in combination teach, suggest, or render obvious the claimed invention.  Since claims 3-9, and 23-24 are dependent upon claim 1, they are allowed for the same reason.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759